                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:18-CR-200-MOC-DSC-1

 UNITED STATES OF AMERICA,                                 )
                                                           )
                                                           )
                                                           )
 Vs.                                                       )                ORDER
                                                           )
 KEITH ANTONIO BARNETT,                                    )
                                                           )
                       Defendant.                          )


       THIS MATTER is before the Court on Defendant’s pro se letter, in which he asks this

Court to “subpoena” various witnesses, to provide the names of grand jurors, and to give him legal

advice as to his rights under the First Step Act. (Doc. No. 87).

       To the extent that Defendant’s letter can be construed as a motion, the motion is

DENIED, as Defendant is not entitled to obtain subpoena orders from the Court on his First

Step Act claim, nor is he entitled to legal advice from this Court as to his rights under the First

Step Act. Finally, he is not entitled to be given the names of the grand jurors in his underlying

criminal case.

       IT IS SO ORDERED.

                                             Signed: March 4, 2020




                                                 1
